                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO,
                                  WESTERN DIVISION


NEWMAN SANITARY GASKET as                 :         Case No. 3:18-cv-00340-TMR
Plan Administrator of the Newman Sanitary
Gasket Employee Benefit Plan,             :

               Plaintiff,                   :

v.                                          :

JONI TURNER, and                            :
THE TURNER LAW GROUP, INC.,
                                            :
               Defendants.


                DEFAULT JUDGMENT IN FAVOR OF PLAINTIFF
     AGAINST DEFENDANTS JONI TURNER AND THE TURNER LAW GROUP, INC.

        This matter comes before the Court on the motion of Plaintiff, Newman Sanitary Gasket

as Plan Administrator of the Newman Sanitary Gasket Employee Benefit Plan, for default

judgment against Defendants, Joni Turner and The Turner Law Group, Inc. ECF 20. Defendants

have failed to appear, plead or otherwise defend the Complaint or challenge the Entry of Default.

The Deputy Clerk previously entered default against the Defendants on March 29, 2019. ECF 19.

        This Court has reviewed the motion of Newman Sanitary for a default judgment, ECF 20,

in accordance with the Federal Rules of Civil Procedure and good cause having been shown,

        IT IS ORDERED, ADJUDGED AND DECREED that Newman Sanitary’s Motion for

Entry of Default Judgment is GRANTED as follows:

     1. Plaintiff, Newman Sanitary, is entitled to recover a judgment against Defendants, Joni

        Turner and The Turner Law Group, Inc., in the amount of $34,197.64 pursuant to §
        502(a)(3) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. §

        1132(a)(3), R.C. § 1303.60 and 18 U.S.C. § 664.

    2. Plaintiff, Newman Sanitary, is further entitled to recover a judgment against Defendants,

        Joni Turner and The Turner Law Group, Inc., in the amount of $8,265.00 for Attorneys’

        fees;

    3. Plaintiff, Newman Sanitary, is further entitled to recover a judgment against Defendants,

        Joni Turner and The Turner Law Group, Inc., in the amount of $919.00 for costs associated

        with prosecution of this action; AND

    4. Plaintiff, Newman Sanitary, is further entitled to recover Post-Judgment interest at the

        statutory interest rate pursuant to 28 U.S.C. § 1961.1

The captioned cause is hereby TERMINATED upon the docket records of the United States

District Court for the Southern District of Ohio, Western Division, at Dayton. IT IS SO

ORDERED.



        April 24, 2019
Dated: _____________________.                               s/Thomas M. Rose
                                                     _______________________________________
                                                           United States District Court Judge




1
 Plaintiff also sought punitive damages. In the Sixth Circuit, “ERISA's preemption of state common law generally
precludes the recovery of punitive damages specifically. While it is true that the Davis [v. Ky. Finance Co. Ret.
Plan, 887 F.2d 689, 696 (6th Cir.1989)] court … consider[ed] an individual beneficiary's claim for punitive damages
under ERISA § 502(a)(2), the reasoning the Sixth Circuit adopted applie[s] to ERISA generally, suggesting that
ERISA preempt[s] all claims for punitive damages by a beneficiary, a plan, or fiduciary.” Meritan, Inc. v. Regions
Bank, No. 08-2757-STA-DKV, 2009 WL 2163502, at *5 (W.D. Tenn. July 16, 2009).

                                                        2
